Case 1:17-cv-06404-BMC-SMG Document 201 Filed 11/01/18 Page 1 of 4 PageID #: 4063




   John G. Balestriere
   BALESTRIERE FARIELLO
   225 Broadway, 29th Floor
   New York, New York 10007
   T: +1-212-374-5401
   F: +1-212-208-2613
   john.balestriere@balestrierefariello.com
   www.balestrierefariello.com
   VIA ECF                                                               November 1, 2018
   Honorable Brian M. Cogan
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

            Re:      Lawson et al. v. Rubin et al., No. 1:17-cv-06404-BMC
                     Pre-Motion Conference Letter Regarding Spoliation Sanctions1

   Dear Judge Cogan:

           My firm represents Plaintiffs in the above-referenced action and I respectfully submit
   this Pre-Motion Conference Letter for Plaintiffs’ anticipated Motion for Sanctions.

           Shortly after receiving Plaintiffs’ draft complaint and litigation hold letter, Defendants
   threw away bondage items—restraints, ball-gags, and bondage furniture—that Rubin used to
   restrain and silence Plaintiffs while Rubin sexually assaulted them. Because Defendants’ only
   defense is consent, this evidence would have been highly probative.

          Plaintiffs first learned of the possible spoliation at Powers’ deposition on October 16,
   2018, and confirmed the spoliation nine days later at Rubin’s deposition on October 25, 2018.2
   This misconduct warrants at least an adverse inference for the purposes of summary judgment
   and trial, striking of Defendants’ affirmative defenses, monetary sanctions, and any other
   sanctions the Court deems appropriate.

               Rubin and Powers Destroyed Evidence After Finding Out About This Action

           Rubin testified he terminated his lease because “you sued me.” (Deposition of Rubin
   (“Rubin Dep.”) at 120:9–13.) Powers, whom Rubin paid $15,000 a month to handle “day-to-day
   tasks” that Rubin needed (Deposition of Jennifer Powers (“Powers Dep.”) at 29:16–30:12,
   39:3–9), admitted that she threw out the bondage items (Powers Dep. at 178:15–20), and “got
   rid of the BDSM furniture” (Powers Dep. at 188:15–23) “when we decided that we weren’t

   1
    All terms are as defined in Plaintiffs’ Second Amended Complaint (Dkt. No. 161) and in Plaintiffs’ MTD
   Opposition (Dkt. No. 84). Plaintiffs provide some definitions for the Court’s convenience.
   2
     On October 30, at 5:00 p.m., counsel for all parties had a meet and confer call regarding this motion. The call
   lasted approximately 18 minutes, with Brian L. Grossman, Esq., and I for Plaintiffs, Jolene F. LaVigne-Albert,
   Esq., and Douglas E, Grover, Esq., for Defendant Powers, Michael J. Gilbert, Esq., and Edward A. McDonald,
   Esq., for Defendant Rubin, and Yifat Schnur, Esq., on behalf of both Defendants.
Case 1:17-cv-06404-BMC-SMG Document 201 Filed 11/01/18 Page 2 of 4 PageID #: 4064




   going to renew the lease.” (Powers Dep. at 180:8–181:7.) The destroyed bondage items and
   furniture would have shown that Plaintiffs could neither provide nor revoke consent; such items
   were used to restrain and gag Plaintiffs, preventing use of a “safe word” that Rubin claimed
   would have stopped his conduct. (Rubin Dep. at 77:12–20.)

             Defendants Destroyed Evidence When They Learned That They Would be Sued

          Rubin and Powers’ counsel received a draft complaint on September 19, 2017, and
   received litigation hold letters by September 21, 2017. Eight days later, Rubin emailed the
   Penthouse’s management company to end his lease. (Email from Rubin to Alexander Glibbery,
   September 29, 2017.) This is consistent with Powers’ testimony that the lease ended in the “end
   of summer, early fall.” (Powers Dep. at 184:19–21.) Rubin also texted Powers that “Im [sic] so
   pissed these girls made us lose the place” (Text message from Rubin to Jennifer Powers,
   October 3, 2017), and admitted at his deposition that he ended the lease because “you sued me.”
   (Rubin Dep. at 120:9–13.) Defendants acted in bad faith by deciding to destroy evidence when
   they knew they may be sued, warranting sanctions.

                                Defendants Destroyed Critical Evidence in this Action

           Rubin—with the assistance of Powers—maintained a supply of bondage items and
   BDSM furniture in a room referred to as the Second Bedroom. (Powers Dep. at 140:8–16.)
   Powers periodically threw away “vibrators, dildos, [and] sex toys” for “sanitary purposes,” but
   would “replac[e] them with new things.” (Powers Dep. at 178:4–14.) Powers destroyed the
   BDSM items (restraints and sex devices) (Powers Dep. at 178:15–20), as well as the BDSM
   furniture (items the Plaintiffs were tied to) (Powers Dep. at 188:15–23), and put the non-BDSM
   items into a storage unit. (Powers Dep. at 189:2–13.) The BDSM furniture was not changed
   frequently, and there were only six pieces of BDSM furniture in the Penthouse. (Powers Dep.
   at 161:8–18.) Since Powers disposed of all bondage items that were in the Penthouse, Plaintiffs
   and their expert witness cannot view the items and the furniture that were used—or their
   apparently identical replacements—to refute Defendants’ defense of consent. (Powers Dep.
   at 180:8–181:7.)

           Rubin testified that he had ball gags in the Penthouse (Rubin Dep. at 98:21–99:2), and
   claimed that when a ball gag is on someone, that person can speak (Rubin Dep. at 218:10–13).
   However, this is not the case.3 Powers testified that a participant could “slip out” of the
   restraints that Rubin used on Plaintiffs. (Powers Dep. at 149:18–152:12.) But Powers destroyed
   the evidence which would have belied Rubin’s testimony. If Plaintiffs had restraints on,
   including the type that Powers described (Powers Dep. at 150:18–151:21)4, they could not

   3
     A website Powers “frequented” to purchase replacement sexual devices (Powers Dep. at 169:5–15), states that
   ball gags are designed to ensure that a submissive cannot speak. See Standard Sized Silicone Ball Gag with Leather
   Strap, Extreme Restraints, https://www.extremerestraints.com/silicone-ball-gags-with-leather-straps.html (last
   visited November 1, 2018) (“Keep them quiet with a Silicone Ball Gag . . . they won’t be able to say a word”).
   4
     Purple Passion, “a BDSM store that [Powers] frequented” (Powers Dep. at 158:18–159:4), sold cuffs with a “long
   strip of velcro which stops the cuff from slipping.” See Fur Lined Wrist Cuffs, Purple Passion,


                                                           2
Case 1:17-cv-06404-BMC-SMG Document 201 Filed 11/01/18 Page 3 of 4 PageID #: 4065




   escape, nor could they remove any items that had been placed in their mouths. Defendants
   destroyed crucially relevant evidence, warranting sanctions.

                                     Defendants’ Conduct Warrants Sanctions

            Spoliation sanctions should be awarded where: (1) the controlling party had an
   obligation to preserve evidence; (2) evidence was destroyed with a culpable state of mind; and
   (3) the destroyed evidence was relevant. See Residential Funding Corp. v. DeGeorge Fin.
   Corp., 306 F.3d 99, 107 (2d Cir. 2002).5 No later than September 19—when Plaintiffs’ counsel
   initially spoke to counsel for Rubin and Powers—and certainly when all litigation hold letters
   were received, by September 21, all Defendants and their then-counsel had a duty to preserve
   evidence. However, in response to a subpoena requesting the restraints and ball gags used on
   Plaintiffs, Defendants’ counsel confirmed that Defendants had disposed of relevant evidence by
   stating that “Mr. Rubin has nothing responsive to the subpoena to produce.” (Email from
   Benjamin M. Rose, Esq., to Brian L. Grossman, October 16, 2018.)

           A defendant who destroys evidence in order to prevent its use in litigation acts in bad
   faith. See CAT3, LLC v. Black Lineage, Inc., 164 F. Supp. 3d 488, 501 (S.D.N.Y. 2016); Slovin
   v. Target Corp., No. 12 CV 863(HB), 2013 WL 840865, at *4 (S.D.N.Y. Mar. 7, 2013) (“once
   the duty to preserve attaches, any destruction [of relevant evidence] is, at a minimum,
   negligent”). The fact that evidence was destroyed in bad faith is circumstantial proof of the
   relevance of the missing evidence. See, e.g., Residential Funding, 306 F.3d at 108–09. The
   evidence destroyed was directly relevant to this action: Plaintiffs assert that they were sexually
   assaulted and raped; Rubin claims that the conduct was consensual. Defendants prevented
   Plaintiffs and the jury from seeing the most important non-testimonial evidence that existed.

                                                Requested Relief

           This Court nearly sanctioned Defendants at this suit’s initiation (Text Order Vacating
   Order to Show Cause, December 24, 2017), and should do so here, striking Defendants’
   affirmative defenses, issuing an adverse inference at summary judgment and trial, awarding
   monetary sanctions, and other sanctions the Court deems fit. See, e.g., Remee Products Corp. v.
   Sho–Me Power Elec. Co-op, No. 01 Civ. 5554(HB), 2002 WL 31323827, at *8 (S.D.N.Y. Oct.
   17, 2002) (district courts have “considerable discretion” in imposing sanction, including
   dismissal, granting summary judgment for the prejudiced party, precluding testimony regarding
   the destroyed evidence, or an adverse inference instruction to the jury); Arista Records LLC v.
   Usenet.com Inc., 633 F. Supp. 2d 124, 142 (S.D.N.Y. 2009) (striking spoliator’s affirmative
   defenses during the remainder of the case); Gutman v. Klein, No. 03 Civ. 1570 (BMC) (RML),
   2008 WL 5084182, at *1 (E.D.N.Y. Dec. 2, 2008), aff’d, 515 F. App’x 8 (2d Cir. 2013)
   (affirming default judgment despite the “harshness of a terminating sanction” for spoliation).


   https://purplepassion.com/product/fur-lined-wrist-cuffs/ (last visited November 1, 2018) (the cuffs are “lined,
   stitched and reinforced for strength).
   5
     An attorney that assists their clients in spoliation is also liable. DeCastro v. Kavadia, 309 F.R.D. 167, 185
   (S.D.N.Y. 2015).


                                                         3
Case 1:17-cv-06404-BMC-SMG Document 201 Filed 11/01/18 Page 4 of 4 PageID #: 4066




                                                           Respectfully,



                                                           John G. Balestriere


   Encls: Exhibit A, Excerpts from the Deposition Transcript of Howard Rubin
          Exhibit B, Excerpts from the Deposition Transcript of Jennifer Powers
          Exhibit C, Email from Howard Rubin to Alexander Glibbery, September 29, 2017
          Exhibit D, Text message from Howard Rubin to Jennifer Powers, October 3, 2017
          Exhibit E, Email from Benjamin M. Rose, Esq., to Brian L. Grossman, October 16, 2018


   cc:    Counsel of record (via ECF)




                                                4
